NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
Applicant’s arguments, see last 5 lines of page 6 and first paragraph of page 7, filed 01 July 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 8-9, 11, 17 and 23 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by Fred Hernandez via telephone interview on January 3, 2021 in which Applicant agreed to cancel claims drawn to the non-elected invention. The application has been amended as follows: 

IN THE CLAIMS:
Claims 20-22 have been canceled.

EXAMINER’S REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teach or suggest the independent claim 1’s limitation of a dosing device comprising “a medicine loading container formed of a lower structure positioned beneath an upper structure that collectively define a chamber there between, the lower structure entirely forming a fluid inlet and an inlet passageway and the upper structure entirely forming a fluid outlet and an outlet passageway, wherein fluid flows into the dosing device via the fluid inlet, through the chamber, and out of the dosing device via the fluid outlet, and wherein a medicine loading film is located within the chamber, the medicine loading film comprising a hemispherical shape that forms a recess configured to support a fluid to permit medicine to be filled within the recess”. This feature forms a recess which supports a fluid permitting medicine to be filled in said recess, permitting horizontal fluid flow.


The closest prior art is Greenberg (previously cited as prior art of record). While the art discloses structures which meet the limitations of a dosing device, and teaches said devices add agents to treat pathogens present in blood fractions, the art does not teach or suggest a dosing device comprising a medicine loading container containing a medicine loading film comprising a hemispherical shape as recited in claim 1. It is of note Greenberg does not teach a first fluid conduit that branches only at a first single location into at least two parallel flow pathways, each of the two parallel flow pathways containing one of the plurality of dosing devices, and 
Accordingly, the subject matter, as a whole, would not have been prima facie obvious to
one of ordinary skill in the art.

Conclusion

Claims 1-9, 11, 13-17, and 23-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIE M MOSS/Examiner, Art Unit 1653                                                                                                                                                                                                        
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653